DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in grounds of the new rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Huang et al.(US 9,258,888).
Regarding claim 1, Huang et al. (figure 2 and Col 5, lines 1-67 and Col 6, lines 20-30) discloses a substrate core (110); a magnetic core (120) embedded within the substrate core (see figure 2); a first dielectric layer (130) over a first surface of the see figure 2); a second dielectric layer (130) over a second surface of the magnetic core(see figure 2); and a conductive loop around the magnetic core (see figures 1a-2) wherein the magnetic core is separated from the conductive loop by the substrate core, the first dielectric layer, and the second dielectric layer (see figure 2), wherein the conductive loop comprises plated (152) through-hole vias (150) disposed through the substrate core (see figure 2), each of the plated through-hole vias comprising a central dielectric material (154).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al.(US 2003/0070282) in view of Huang et al.(US 9,258,888)
claim 1, Hiatt et al.(figures 1a, 8-9 and para 0040-0068) discloses a substrate core (36); a magnetic core (12) embedded within the substrate core (see figure 9); a first dielectric layer (42) over a first surface of the magnetic core (see figure 9); a second dielectric layer (36) over a second surface of the magnetic core(see figure 9); and a conductive loop around the magnetic core (see figures 8-9) wherein the magnetic core is separated from the conductive loop by the substrate core, the first dielectric layer, and the second dielectric layer (see figure 9).
Hiatt et al. (figures 1a and 8-9) discloses wherein the conductive loop comprises plated through-hole vias (see para 0058) disposed through the substrate core but does not expressly discloses, wherein each of the plated through-hole vias comprising a central dielectric material.
Huang et al. (figure 2 and Col 5, lines 58-67 and Col 6, lines 20-30) discloses wherein each of the plated through-hole vias (150) comprising a central dielectric material (154).
Accordingly, it would have been obvious to one of ordinary skill in the before the effective filing date of the applicant claimed invention to design wherein each of the plated through-hole vias comprising a central dielectric material as taught by Huang et al. to the inductive device of Hiatt et al. so as reduce the chances of a short circuit occurring in the inductive device.
Regarding claim 2, Hiatt et al.(figures 8-9) discloses wherein a plurality of conductive loops are formed around the magnetic core.
Regarding claim 3, Hiatt et al.(figure 5b and para 0050) discloses wherein a plurality of magnetic cores (38) are surrounded by the conductive loop.
claim 5, Hiatt et al.(figure 9) discloses wherein a first plated through-hole vias is disposed adjacent to a first sidewall of the magnetic core and a second plated through-hole via is disposed adjacent to a second sidewall of the magnetic core.
Regarding claim 6, Hiatt et al.(figure 9) discloses wherein the conductive layers of the first and second through-hole vias are separated from the magnetic core by portions of the substrate core.
Regarding claim 7, Hiatt et al.(figure 9) discloses wherein the conductive loop further comprises a first trace (22) over a first surface of the substrate core and second trace (20) over a second surface of the substrate core.
Regarding claim 8, Hiatt et al.(figure 9) discloses wherein the first trace is separated from the magnetic core by the first dielectric layer (42) and the second trace is separated from the magnetic core by the second dielectric layer (36).
Regarding claim 9, Hiatt et al.(para 0058 and figure 9) discloses wherein the through-hole vias (24/44) pass through the first dielectric layer and the second dielectric layer.
Regarding claim 10, Hiatt et al.(figures 1a, 8-9 and para 0040-0068) discloses a substrate core (36); a plurality of inductors (see figure 8 and para 0067)  wherein the inductors comprise a conductive loop in and around the substrate core (see figure 9), wherein the conductive loops are electrically coupled to a voltage out line (see figure 10d disclosing the secondary side of the circuit wherein the Vout  put /Vout line would be located in the circuit); and a magnetic core (12) surrounded by the conductive loops (see figure 9), wherein the magnetic core is separated from surfaces of the conductive loops by the substrate core (see figure 9).
figures 1a and 8-9) discloses wherein the conductive loop comprises plated through-hole vias (see para 0058) disposed through the substrate core but does not expressly discloses, wherein each of the plated through-hole vias comprising a central dielectric material.
Huang et al. (figure 2 and Col 5, lines 58-67 and Col 6, lines 20-30) discloses wherein each of the plated through-hole vias (150) comprising a central dielectric material (154).
Accordingly, it would have been obvious to one of ordinary skill in the before the effective filing date of the applicant claimed invention to design wherein each of the plated through-hole vias comprising a central dielectric material as taught by Huang et al. to the inductive device of Hiatt et al. so as reduce the chances of a short circuit occurring in the inductive device.
Regarding claim 11, Hiatt et al.(figure 9) discloses wherein the magnetic core (12) is separated from the surface of the conductive loops by the substrate core and by a first dielectric layer (42) formed over a first surface of the magnetic core and a second dielectric layer (34) formed over the second surface of the magnetic core.
Regarding claim 12, Hiatt et al.(figure 5b and para 0050) discloses wherein the conductive loops surround different magnetic cores (38).(note: the cores 38 are different since they are different levels; the applicant as not defined how the cores are different)
Regarding claim 13, Hiatt et al.(figure 5b, para 0050 and para 0067) discloses wherein conductive loops surround a plurality of magnetic cores (38).
claim 14, Hiatt et al.(figure 9) discloses wherein a single magnetic core is surrounded by the plurality of conductive loops.
Regarding claim 15, Hiatt et al.(para 0067) discloses wherein one or more of the plurality of inductors includes a conductive loop with two or more turns.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837